Title: To George Washington from William Heath, 14 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 14. 1782.
                        
                        I was the last evening honored with yours of the 13th with copy of a letter from the honorable the secretary
                            at war. I have called a meeting of the officers commanding brigades and regiments, for the purpose mentioned in your
                            Excellency’s letter.
                        I am sorry the letter from the secretary at war is not more particular—or that mr Phelps or some other person
                            for him, have not mentioned what fish the contractors wish to issue. It does not appear whether the fish are to be fresh
                            or salt—or, if the latter, whether dry cod-fish, shad, or herring—or that all of them are meant to be comprehended. The
                            matter, however, will be fully discussed, the opinion of the officers collected and communicated to mr Phelps by the next
                            post, and a report made to your Excellency.
                        Three deserters from Robinson’s corps have just arrived, will be forwarded to head-quarters early in the
                            morning. I have the honor to be With the highest respect Your Excellency’s Most obedient servant, 
                        
                            W. Heath
                        
                        
                            P.S. The enclosed arrangement of the captains of the Massachusetts line has been handed to me since
                                writing the above—and is submitted to your Excellency.
                        
                        
                            W. Heath
                        
                    